Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of the Applicant’s “132 declaration”, “Terminal disclaimer”, and “Arguments/Remarks after Final rejection” filed on 8/24/2021. The “Terminal disclaimer” has been approved on 8/25/2021.

Status of Claims
Claims 1-2 and 4-5 have been cancelled; Claims 8-10 are withdrawn as non-elected claims; Claims 3 and 6-7 remain for examination, wherein claim 3 is an independent claim. 

Status of the Previous Rejections
Previous rejection of Claims 3 and 6-7 under 35 U.S.C. 103(a) as being unpatentable over Kitawaki et al (WO2016/190277 A1, published on 12/2016, with corresponding English application US-PG-pub 2017/0327930 A1, listed in IDS filed on 8/21/2020, thereafter PG’930) is withdrawn in view of the Applicant’s “132 declaration” and “Arguments/Remarks with amendment” filed on 8/24/2021.
Previous rejection of Claims 3 and 6-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/482,113 (updated as US 10,767,247 B2) is withdrawn in view of the 

Claim rejoining
Claims 8-10 are rejoined. 
Claims 8-10 are previously withdrawn from consideration as a result of an election/restriction requirement dated 11/16/2020. Pursuant to the procedures set forth in MPEP § 821.04, the claims 8-9 (process claims) and claim 10 (combination claim), therefore the restriction/election as set forth in the Office action mailed on 11/16/2020, is hereby withdrawn and claims 8-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 3 and 6-10 remain for examination, and claim 3 is an independent claim.

Allowable Subject Matter
Claims 3 and 6-10 are allowed. The reason for the allowance as following:
It is to acknowledge the receipt of the Applicant’s “132 declaration” filed on 8/24/2021, which is sufficiently overcome the rejection of Claims 3 and 6-7 under 35 U.S.C. 103(a) as being unpatentable over Kitawaki et al (WO2016/190277 A1, published on 12/2016, with corresponding English application US-PG-pub 2017/0327930 A1, listed in IDS filed on 8/21/2020, thereafter PG’930) since the Applicant has shown the criticality of the process steps in the instant invention to the claimed amplitude of waviness and yield strength under specific conditions as recited in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734